Citation Nr: 0946106	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  98-15 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1972 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to a TDIU. 

The Veteran's claim of entitlement to a TDIU was also denied 
by a January 2009 Board decision, and the Veteran appealed 
the Board's denial to the Court of Appeals for Veterans 
Claims (Court).  Pursuant to a joint motion filed in July 
2009, the Court has remanded the matter back to the Board for 
action consistent with the instructions of the joint motion.


FINDINGS OF FACT

1.  The Veteran is service-connected for residual, tendon 
graft of fifth finger of right hand, evaluated as 60 percent 
disabling.

2.  The Veteran's service-connected residual, tendon graft of 
fifth finger of right hand, is shown to be of such severity 
so as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have been 
met.  38 U.S.C.A.        §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.1-4.14, 4.16 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the Veteran.

TDIU

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2009).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2009).  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a); 4.19 (2009).  Factors to be considered 
are the veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

In this case, the Veteran has been granted a 60 percent 
disability rating for his service-connected residual, tendon 
graft of fifth finger of right hand, by a January 2009 Board 
decision.  The Veteran has no other service-connected 
disabilities.  As the Veteran has a single disability rated 
at 60 percent, he meets the percentage criteria laid out in 
38 C.F.R. § 4.16(a).

The remaining question before the Board therefore is whether 
the Veteran is unemployable by reason of his service-
connected disability alone, taking into consideration his 
educational and occupational background, such that a TDIU 
rating may be assigned.  The record in this regard reflects 
that the Veteran has not been employed since March 2004.

The record before the Board contains voluminous post-service 
treatment records, which will be addressed as pertinent. 
 Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence.)

On VA examination in July 2002, the examiner diagnosed the 
Veteran with severe posttraumatic ulnar neuropathy, with 
mechanical injuries.  The examiner opined that for practical 
purposes, the Veteran was nearly completely disabled in the 
sense that he was unable to use his right hand.  

The Veteran's private physician submitted a statement, 
received by the RO in July 2006.  The physician reported that 
he had treated the Veteran since 2003 for a multitude of 
disabilities which impeded him from any kind of constructive 
employment.  The physician reported that, due to the pain in 
the Veteran's right hand, arm, shoulder, and back, he was 
unable to hold anything more than five pounds in the right 
hand.  The physician opined that he could not see the Veteran 
continuing his career as a computer programmer, with his 
chronic back, hand, and wrist pain.  

The Veteran's private physician submitted an additional 
statement, received by the RO in June 2007.  The physician 
noted that because of the Veteran's limited dexterity, 
weakness, pain, and inflammation of his hand, subsequent to 
an in-service right wrist injury, he was unable to perform 
the job duties of a computer programmer.  

On VA examination in January 2008 for the hands, thumbs, and 
fingers, the examiner noted the Veteran's work history to 
include construction and electrical work prior to VA 
vocational rehabilitation and computer programming training.  

Physical examination in January 2008 revealed ankylosis of 
the right fifth finger, interfering with motion of the other 
digits and overall hand function.  The examiner noted that 
the Veteran was unable to make a fist or extend his digits 
fully.  The examiner reported a deformity in all digits of 
the right hand, except for the thumb.  The examiner reported 
that there was a gap between the thumb and tips of the 
fingers on attempted opposition of the thumb to fingers of 
more than two inches.  The examiner reported that there was a 
gap between the fingers and proximal transverse crease of the 
hand on maximal flexion of the fingers of more than two 
inches in each digit except for the fifth digit.  The 
examiner reported that there was decreased strength for 
pushing, pulling, and twisting, and that the Veteran was 
unable to hold an object in the right hand.  The examiner 
reported that there was decreased dexterity for twisting, 
probing, writing, touching, and expression, and that the 
Veteran was unable to do anything, including writing or fine 
motor skills, with the right hand.  X-ray examination in 
January 2008 revealed flexed second through fourth digits, 
likely due to flexion contractures, and a fused distal 
interphalangeal joint of the fifth digit.  

The VA examiner, in January 2008, diagnosed the Veteran with 
flexed deformity of the right hand with fusion of the distal 
interphalangeal joint of the fifth digit, and ulnar nerve 
paralysis of the right hand.  The examiner reported that the 
Veteran had not been employed for the past two-to-five years, 
due to the condition of the Veteran's right hand.  The 
examiner opined that the Veteran's disability had significant 
effects on his occupational activities in that he 
demonstrated decreased manual dexterity and strength, 
problems with lifting and carrying, and pain in the right 
upper extremity.  The examiner opined that the Veteran's 
disability prevented him from participating in sports; had 
moderate effects on his ability to do chores, shop, travel, 
bathe, and dress; and had mild effects on his ability to 
exercise and feed himself.  The Veteran reported that he 
needed help with dressing, and that he couldn't do much 
around the house. 

The Veteran also underwent VA examination in January 2008 for 
his peripheral nerves.  The Veteran complained of numbness, 
dysesthesias, pain, and sensitivity to touch, in the right 
arm from the hand up to the elbow.  

Physical examination of the peripheral nerves in January 2008 
revealed that the right hand muscles, the interossei, were 
impaired, with zero strength and the inability to grasp paper 
in between the fingers.  Sensory function testing of the 
ulnar nerve revealed normal response to vibration, pain, and 
sensation, and decreased response to light touch.  Muscle 
atrophy was present, as the right palm was thinner than the 
left, representing disuse.  

As to the Veteran's peripheral nerves, the examiner, in 
January 2008, diagnosed with the Veteran with complete 
paralysis of the right ulnar nerve, and reported that the 
problems associated with such diagnosis was ulnar nerve palsy 
with nerve dysfunction, paralysis, neuralgia.  The examiner 
opined that the Veteran's disability had significant effects 
on his occupational activities as described above in 
conjunction with his hand examination.  The examiner added 
that the Veteran was unable to key in data in a computer with 
the right hand, complete repetitive or fine motor movements, 
lift more than five or ten pounds, or drive with pain 
medication.  The examiner opined that the Veteran's nerve 
disability prevented him from participating in sports; had 
moderate effects on his ability to do chores, shop, exercise, 
and travel; and had mild effects on his ability to bathe and 
dress himself.  The Veteran reported that he required 
assistance with dressing. 

The Veteran's private physician submitted an additional 
statement, received by the RO in June 2008.  The physician 
reported that the Veteran's multiple medical issues included 
carpal tunnel syndrome, herniated disc of the lumbar spine, 
spinal stenosis, and chronic right hand and wrist pain with 
nerve impingement.  The physician opined that due to the 
Veteran's multiple medical problems, he has significant loss 
of use of his right upper extremity.  The physician described 
the Veteran's decreased fine motor skills and endurance in 
the right upper extremity.   The physician concluded that he 
did not see the Veteran having the ability to go to work 
because of his issues with his right upper extremity, and 
that the such was the Veteran's dominant hand.  The physician 
reported that the Veteran could not do any heavy labor or 
light duty because of the issues he has with fine 
manipulation of the digits. 

The Board notes that in this case, the Veteran has a number 
of non-service-connected disabilities.  Significantly, the 
Veteran is in receipt of SSA disability benefits for a back 
condition.  The statements of the Veteran's private physician 
include a list of the Veteran's multiple non-service-
connected disabilities, and refer to such disabilities, 
specifically carpal tunnel syndrome and back and neck 
conditions, when discussing the Veteran's loss of use of the 
right upper extremity and his ability to work.  However, the 
evidence of record provides sufficient evidence as to the 
loss of use of the Veteran's right hand related to his 
service-connected disability and the effects of such on his 
ability to work.  

It is significant that at the time of the Veteran's January 
2008 VA examination, his right hand abnormalities were 
evaluated without consideration of his non-service-connected 
disabilities.  The VA examiner noted that the Veteran had 
bilateral carpal tunnel syndrome, however, the physical 
findings reported were related to the Veteran's service-
connected fifth digit injury and related ulnar nerve 
deficits.  Thus, while the Veteran's multiple non-service-
connected disabilities appear to cause him pain, and have 
been described as contributing to the loss of use of the 
Veteran's right upper extremity, it appears that his 
inability to complete repetitive movements or use fine motor 
skills with his right hand, his dominant hand, is related to 
his service-connected disability and prevents the Veteran 
from securing and following a substantially gainful 
occupation.












(CONTINUED ON THE NEXT PAGE)
Based upon the foregoing, resolving all doubt in favor of the 
Veteran, as is required by law, the Board finds that the 
Veteran meets the requisite percentage requirements for a 
TDIU, and the preponderance of the evidence shows the Veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of his service-connected disability.  As 
such, a TDIU is warranted.


ORDER

A TDIU due to a service-connected disability is granted, 
subject to the laws and regulations governing monetary 
awards. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


